Citation Nr: 1025521	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  04-33 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. §  1151 for cranial 
nerve paralysis (claimed as throat injury), status post cervical 
spine surgery, performed on May 15, 2000.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The Veteran had active service from October 1962 to October 1964.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  The Board remanded the claim in August 2006, 
December 2007, and January 2009 for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The April 2010 Informal Brief of Appellant in Appealed Case 
argues that, contrary to the findings of the February 2010 
supplemental statement of the case, a review of the Veteran's 
claims files shows that the consent form for the May 2000 surgery 
is not avialable for review.  On review of the records, the Board 
agrees with that assessment.

The January 2009 Board remand noted the following:

The veteran seeks compensation under the provisions of 
38 U.S.C.A. § 1151 for cranial nerve paralysis, 
claimed to have resulted from treatment at a VAMC in 
May 2000 when he underwent cervical spine surgery.  He 
contends that he was not properly advised of the risks 
associated with the surgical spine surgery.  
Specifically, he asserts that he was told to expect 
some hoarseness that could be temporary after the 
surgery but that neither the surgeon nor the 
anesthesiologist discussed any possible permanent 
complications such as risks regarding intubation or 
swallowing difficulties.

As noted above, in August 2006 and in December 2007, 
the Board remanded the veteran's claim primarily for 
the purpose of securing any previously unobtained VA 
medical records regarding his cervical spine surgery, 
to include a copy of the consent form signed by the 
veteran for the May 2000 surgery.  Following the 
August 2006 remand, the AMC did obtain additional VA 
medical records, to include the May 2000 VA operative 
report and a signed consent form pertaining to blood 
transfusions prior to the May 2000 surgery in 
question.  However, the actual consent form regarding 
any risks pertaining to the administration of 
anesthesia/intubation during service was not 
associated with claims file.

In the December 2007 remand directive, the Board noted 
that a consent form pertaining to blood transfusions 
prior to the May 2000 cervical spine surgery was of 
record, but emphasized that the consent form 
explaining any risks of the actual surgery was not 
associated with the claims file.  The AMC was 
requested once again to try to obtain any consent 
forms explaining any risks associated with the May 
2000 cervical spine surgery.

The action requested by the Board in December 2007 has 
yet to be completed as there is no indication that the 
AMC made any further attempts try to obtain the 
requested consent form(s).

Accordingly, the January 2009 Board remand ordered that the AMC 
should locate and place in the claims folder copies of all 
informed consent records associated with the May 2000 cervical 
spine surgery.  In the event no such consent forms can be 
located, the RO should indicate that fact in the record.  
Accordingly, additional records were obtained and the RO found 
that a review of the cited evidence notes the Veteran's informed 
consent was appropriately documented in his medical records and 
included his signature.  However, no informed consent has been 
associated with the claims file and the RO has not indicated that 
in the record, as requested in the January 2009 Board remand.

A remand by the Board confers on the appellant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Consequently, another 
remand, to ensure compliance with the prior remand instructions, 
is necessary.  The Board stresses that any future failure to 
comply with the remand instructions will result in yet another 
remand.

Notably, VA is deemed to have constructive knowledge of documents 
which are generated by VA agents or employees.  Bell v. 
Derwinski, 2 Vet. App. 611,612-13 (1992).  If those documents 
predate a Board decision on appeal, are within VA's control, and 
could reasonably be expected to be part of the record, then 
"such documents are, in contemplation of law, before the 
Secretary and the Board and should be included in the record."  
Id. at 613.  If such material could be determinative of the 
claim, a remand for readjudication is in order.  Dunn v. West, 11 
Vet. App. 462, 466 (1998).

Accordingy, the Board finds that the AMC must contact the obtain 
informed consent records pertaining to the Veteran's May 2000 
surgery.  If newly associated VA records do not reflect 
documentation of informed consent for the surgery, a medical 
opinion must be obtained to address whether VA substantially 
complied with 38 C.F.R. § 17.32 prior to performing the surgery.

Accordingly, the case is REMANDED for the following action:

1.   As requested by the Board in the January 
2009 Remand, the AMC should locate and place 
in the claims folder copies of all informed 
consent records associated with the May 2000 
cervical spine surgery.  In the event no 
such consent forms can be located, the 
RO should indicate that fact in the 
record.

2.  In addition, after completing the actions 
above, the AMC should determine whether the 
information obtained reflects informed 
consent under 38 C.F.R. § 17.32.  If it does 
not contain informed consent documentation, a 
medical opinion must be requested as to 
whether there is sufficient information of 
record to ascertain whether the VA treatment 
providers substantially complied with VA's 
informed consent requirements, as listed in 
38 C.F.R. § 17.32.  Consideration for this 
examiner should include whether there were 
mere minor deviations from the requirements 
that were immaterial under the circumstances 
of the case and whether the records reflect 
either express oral consent or implied 
consent (e.g., as in an emergency situation).  
If, on the other hand, the examiner finds 
insufficient documentation to reach the 
conclusion that VA treatment providers 
substantially complied with VA's informed 
consent requirements, he or she should so 
state.  If it cannot be determined that VA 
treatment providers substantially complied 
with VA's informed consent requirements, the 
examiner should describe the nature and 
extent of additional disability resulting 
from that procedure.

The examiner should explain the rationale for 
any opinions given.

3.  After completion of the requested 
development, the AMC should again review the 
record.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


